MEMO. ENDORSED

So TASS RBUENSR BREUMEREST? ISG CSZGAP Pageer' oP!
AIELLO CANNICK

Your rights ¢ Our business

 

Robert J. Aiello 69-06 Grand Avenue
Deveraux L. Cannick Maspeth, New York 11378

—— (718) 426-0444, Fax (718) 803-9764
Jennifer Arditi Email: info@aiellocannick.com
Of Counsel NEW YORK OFFICE

John S. Esposito
Anthony J. Rattoballi

i SONY

{By Appointment Only)
(212) 233-3335

 

May 26, 2020
VIA ECF Interim VOSR Conf. adjourned from June 5,
The Honorable Judge Nelson S. Roman 2020 until July 15, 2020 at 11:00 am. Clerk of
United States Courthouse . the Court requested to terminate the motion
Southern District of New York (doc. 317).
eee Dated: May 26, 2020
White Plains, New York 10601 ated: May 20,
E OF ot
Re: United States v. Kevin Mallory so ERED,"
Docket No.: 15-Cr-00005 (NSR)-09 Uo” ALA
(fe

Dear Honorable Judge Roman: ‘Nelson S. Roman, U.S.D.J.

Kevin Mallory is scheduled to appear before Your Honor on June 5", 2020 for a status
conference on a Violation of Supervised Release. After discussion with your deputy, Ms. Sicora,
Mr. Gianforti and Mr. Steimel, it was agreed to reschedule this conference to July 15", 2020 at
11:00 a.m. to allow for an in-court appearance.

 

 

Thank you in advance for your consideration.

f

Respectfully submitte y ,

  

rm,

Deveraux L. ick es

DLC/mw

ec: AUSA Benjamin Gianforti, via email
Probation Officer Jeffrey Steimel, via email

——————
—_

- DOCUMENT

| ELECTRONICALLY FILED
pOC#H:
DATE FILED: <lew | Tot
